
	
		II
		111th CONGRESS
		1st Session
		S. 1807
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2009
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on hexythiazox
		  technical.
	
	
		1.Hexythiazox
			 technical
			(a)In
			 generalHeading 9902.12.08 of the Harmonized Tariff Schedule of
			 the United States (relating to hexythiazox technical) is amended by striking
			 the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
